Title: From Benjamin Franklin to [Joseph Priestley], 7 July 1775: extract
From: Franklin, Benjamin
To: Priestley, Joseph


Dear Friend
Philadelphia, 7th July, 1775.
The Congress met at a time when all minds were so exasperated by the perfidy of General Gage, and his attack on the country people, that propositions of attempting an accommodation were not much relished; and it has been with difficulty that we have carried another humble petition to the crown, to give Britain one more chance, one opportunity more of recovering the friendship of the colonies; which however I think she has not sense enough to embrace, and so I conclude she has lost them for ever.
She has begun to burn our seaport towns; secure, I suppose, that we shall never be able to return the outrage in kind. She may doubtless destroy them all; but if she wishes to recover our commerce, are these the probable means? She must certainly be distracted; for no tradesman out of Bedlam ever thought of encreasing the number of his customers by knocking them [on] the head; or of enabling them to pay their debts by burning their houses.
If she wishes to have us subjects and that we should submit to her as our compound sovereign, she is now giving us such miserable specimens of her government, that we shall ever detest and avoid it, as a complication of robbery, murder, famine, fire and pestilence.
You will have heard before this reaches you, of the treacherous conduct . . . to the remaining people in Boston, in detaining their goods, after stipulating to let them go out with their effects; on pretence that merchants goods were not effects; the defeat of a great body of his troops by the country people at Lexington; some other small advantages gained in skirmishes with their troops; and the action at Bunker’s-hill, in which they were twice repulsed, and the third time gained a dear victory. Enough has happened, one would think, to convince your ministers that the Americans will fight, and that this is a harder nut to crack than they imagined.
We have not yet applied to any foreign power for assistance; nor offered our commerce for their friendship. Perhaps we never may: Yet it is natural to think of it if we are pressed.
We have now an army on our establishment which still holds yours besieged.
My time was never more fully employed. In the morning at 6, I am at the committee of safety, appointed by the assembly to put the province in a state of defence; which committee holds till near 9, when I am at the congress, and that sits till after 4 in the afternoon. Both these bodies proceed with the greatest unanimity, and their meetings are well attended. It will scarce be credited in Britain that men can be as diligent with us from zeal for the public good, as with you for thousands per annum. Such is the difference between uncorrupted new states, and corrupted old ones.
Great frugality and great industry are now become fashionable here: Gentlemen who used to entertain with two or three courses, pride themselves now in treating with simple beef and pudding. By these means, and the stoppage of our consumptive trade with Britain, we shall be better able to pay our voluntary taxes for the support of our troops. Our savings in the article of trade amount to near five million sterling per annum.
I shall communicate your letter to Mr. Winthrop, but the camp is at Cambridge, and he has as little leisure for philosophy as myself. . . . Believe me ever, with sincere esteem, my dear friend, Yours most affectionately
